Citation Nr: 1434031	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to a compensable evaluation for herpes progenitalis, prior to October 14, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for herpes progenitalis, from October 14, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1974 to November 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied a compensable evaluation for herpes disability.

In a November 2008 rating decision, the RO subsequently granted a 10 percent disability rating for herpes progenitalis, effective from October 14, 2008.  However, it is presumed that the appellant is seeking the maximum benefit allowed by law and regulation, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal are as listed on the first page, above.

In December 2011, the Board remanded this matter for further development.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA (VVA) and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that there are relevant VA medical records associated with the VVA claims file.  


FINDINGS OF FACT

1.  Prior to October 14, 2008, the Veteran's herpes progenitalis was manifested by coverage of less than 5 percent of the entire body or exposed areas and was not treated with intermittent systemic therapy.  

2.  From October 14, 2008, the Veteran's herpes progenitalis was manifested by coverage of less than 5 percent of the entire body or exposed areas; intermittent systemic therapy required for a total duration of less than six weeks during the past 12 month period.  

CONCLUSIONS OF LAW

1.  Prior to October 14, 2008, the criteria for a compensable rating for herpes progenitalis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 7806 (2007).

2.  From October 14, 2008, the criteria for a disability rating in excess of 10 percent for herpes progenitalis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a (pre-rating) December 2007 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the RO obtained a VA examination in April 2008, which included an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination report of record is adequate to adjudicate claim.  

Per the December 2011 Board remand instructions, the Agency of Original Jurisdiction (AOJ), requested information regarding the Veteran's private treatment in a December 2011 letter.  The Veteran did not respond to that request.  The AOJ also obtained and associated the Veteran's Social Security Administration (SSA) records.  Additionally, the AOJ obtained and associated more recent VA medical records, including from the North Texas Health Care System.  The Central Texas Health Care System informed the AOJ that it had no records in a January 2012 correspondence.  Although the AOJ attempted to obtain VA treatment records from Shreveport VA Medical Center (VAMC), a December 2011 correspondence from that facility reported that it had no such records.  The AOJ documented its inability to obtain such records in a November 2012 Memorandum.  The AOJ informed the Veteran that it was unable to obtain additional VA medical records in a November 2012 letter.  

As to the VA examination requested by the Board, the AOJ attempted to obtain one on numerous occasions.  As noted in the November 2012 supplemental statement of the case, the Veteran failed to report to any of his scheduled examinations.  Indeed, following the Veteran's second failure to report for an examination, a VA representative telephoned the Veteran to determine why he had not been reporting to his examinations.  A September 2012 Report of General Information documents that the Veteran claimed that he did not receive any letters.  The AOJ subsequently sent the Veteran another copy of the VCAA letter in September 2012, which again informed the Veteran that a VA examination would be scheduled.  However, a document from the AOJ documents that the Dallas VAMC/Fort Worth OPC had scheduled the Veteran for another VA examination in October 2012.  The Veteran again failed to report for that examination.  In all, the Veteran failed to report for three separately scheduled examinations.  (November 2012 supplemental statement of the case, November 2012 Compensation and Pension Exam Inquiry, November 2012 correspondence from the VAMC Dallas/Fort Worth OPC). 

Furthermore, the Veteran has not contacted VA to report that he had good cause to not go to an examination, even during or after the September 2012 telephone call to him.  Failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655.  However, in the present case, the Board notes that there is an April 2008 VA examination on record.  The Board will thus rate the Veteran based on the evidence of record.

To the extent that the Veteran has claimed that the April 2008 VA examination was not adequate, the Board again reiterates that the Veteran has been given ample opportunity to have a new VA examination.  "The duty to assist is not always a one-way street. If [an appellant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Board finds that the AOJ made all reasonable attempts to obtain a VA examination, but that the Veteran did not report to the requested examinations.  Therefore, the Board finds that the AOJ has substantially complied with the February 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.





III.  Factual Background and Analysis

In this case, the RO assigned a noncompensable rating for the Veteran's genital herpes for the period prior to October 14, 2008, and a 10 percent disability from that time.  

Herpes progenitalis is not a skin disorder specifically recognized by the diagnostic codes for rating the skin.  However, under Diagnostic Code 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic disease) are rated by analogy, under the criteria for dermatitis (Diagnostic Code 7806), disfigurement (Diagnostic Code 7800), or scars (Diagnostic Codes 7801 to 7805).  See 38 C.F.R. § 4.20.  

The Board notes that the criteria for rating scars and disfigurement were revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805). However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date. See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.").  Diagnostic Code 7806, was not revised during the appeal period.

Under the criteria of Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating. Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other unimpressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating. Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other unimpressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating. Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other unimpressive drugs have been required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.  Additionally, eczema can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Code 7801-7805).  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board notes, at the outset, that none of the evidence of record indicates that the Veteran's herpes progenitalis affects his head, face or neck.  As such, consideration of the rating criteria based on disfigurement of the head, face or neck (Diagnostic Code 7800) is not warranted. Additionally, none of the medical evidence indicates that the Veteran has scars from his herpes progenitalis, as such consideration of the diagnostic codes for scars (Diagnostic Codes 7801-7805) is not warranted.  As such, the Veteran's herpes progenitalis will be considered under the criteria of Diagnostic Code 7806 for dermatitis or eczema. 

Prior to October 14, 2008, the only evidence of record addressing the amount of body coverage of the herpes progenitalis was the April 2008 VA examination.  The VA examiner found that it affected none of the Veteran's exposed areas and less than 5 percent of his total body area.  There was no disfiguring scaring.  The examiner found no active or residuals of lesions and diagnosed the Veteran with herpes genitalia - inactive without residuals.

Given such findings, a compensable rating based on percent of the entire body or exposed areas under Diagnostic Code 7806 is not warranted.  A compensable rating would require coverage of at least 5 percent of the entire body or exposed areas.  

The only way for the Veteran to receive a compensable rating under Diagnostic Code 7806 would be based on using systemic therapy, such as corticosteroid or other immunosuppressive drugs.  

During the April 2008 VA examination, the Veteran claimed that he was prescribed Valtrex, of an unknown dosage, by a private doctor, but was currently only using Vaseline as treatment.  The VA examiner thus reported that the Veteran received systemic treatment, but that it was not a corticosteroid or an immunosuppressive.

The April 2008 VA examiner reported that the Veteran used systemic therapy.  However, the Board rejects that finding.  While a physician is competent to render medical opinions, such competence does not extend to the factual underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by a veteran that formed the basis for the opinion.  

The VA examiner's finding of systemic theory was solely based on the Veteran's report of receiving a Valtrex prescription.  The Board finds that the Veteran's report of such treatment was not credible.

The Board first notes that the Veteran reported to the VA examiner that he received that prescription by an unnamed private physician, and that he only gets it when he had the money to go to the doctor.  In December 2011, the Board requested information regarding the Veteran's private medical provider, which the AOJ requested in a December 2011 letter. The Veteran did not provide the requested information regarding his private physician.

Additionally, none of the medical evidence of record prior to October 14, 2008 supports finding the Veteran's report of receiving a prescription for his herpes progenitalis.  An August 2006 general VA examination report listed the Veteran's current medications as only for citalopram and risperidone.  Citalopram and risperidone are medications used to treat mood.  (July 16, 2008 VA Medication Reconciliation Note).  A later June 2007 VA medical record documents numerous active outpatient medications, but none of them were for the herpes progenitalis.  

Moreover, a July 2008 internal medicine examination by SSA reported that the Veteran had genital herpes "that he treats just topically."  Similarly, an October 14, 2008 VA dermatology note documents that the Veteran claimed that "[h]e has never tried an oral treatment for herpes."  However, per the drug information regarding Valtrex associated with the claims file, Valtrex is a medication taken in pill form and is not a cream.  

Furthermore, the Veteran claimed during the April 2008 VA examination that he received this medication from a private physician; however, in a May 29, 2007 VA medical record he reported that he received all his medications from VA and that he was not taking any over the counter medications or herbal supplements.

The majority of the above medical evidence documenting treatment and medications was created while the Veteran was seeking medical treatment.  The Board finds that the medical documentation noted above carries far more weight, credibility and probative value than the April 2008 VA examiner's finding, based on the Veteran's non-credible report, of receiving systemic therapy for his herpes progenitalis.  There is no other evidence of record supportive of finding such treatment.  As such, the Board finds that a compensable disability rating, prior to October 14, 2008, is not warranted.

As for the claim for a disability rating in excess of 10 percent from October 14, 2008, the Board finds that the evidence of record does not support such a finding.
  
As previously noted, the April 2008 VA examination report is the only medical evidence of record during the current appeal period.  Although the AOJ has attempted to obtain more recent examinations, the Veteran failed to report for all three VA examinations scheduled and has not notified VA of any reason for his repeated failures to report.  For the reasons enumerated above, the Board has found that the evidence of record does not support finding that he received systemic therapy at the time of that VA examination.  

However, the April 2008 VA examiner also made some objective findings that the herpes progenitalis does not affect more than 5 percent of the Veteran's entire body or exposed areas.  At that time, the VA examiner described the Veteran's disability in terms of it affecting the genital area.  The Board has not found any medical or lay evidence of record disputing that finding.  There is no other evidence of record specifically addressing the amount of body coverage by herpes progenitalis.  Moreover, when the other VA medical records associated with the claims file describe the herpes progenitalis, they also describe it as affecting the genital area, generally indicating that a greater amount of body coverage has not since become affected by the herpes progenitalis.  (October 2008 and June 2009 VA dermatology notes).  Thus, the evidence of record does not support finding that over 5 percent of the total body or the exposed areas has been affected by herpes progenitalis.  As such, the Board finds that a higher disability rating, under Diagnostic Code 7806, based on percent of the body or exposed areas affected, is not warranted.

As previously noted, the only other way for the Veteran to obtain a higher rating under Diagnostic Code 7806 is due to his treatment by systemic therapy.  The first report of systemic therapy was in an October 14, 2008 VA dermatology medical record.  At that time, the VA medical provider prescribed Valtrex for outbreaks - one gram by mouth for five days as needed for outbreaks.  Given that the prescription was for an as occasion requires basis, for five days at a time, the evidence documents that the Veteran was receiving only intermittent systemic therapy for a total duration of less than six weeks during the past 12 month period.  As such, the 10 percent disability rating granted under Diagnostic Code 7806 was warranted.  

However, a disability rating in excess of 10 percent is not found, under Diagnostic Code 7806, as the evidence continues to indicate that the Veteran is not treated with systemic therapy for a total duration of six weeks or more or constant or near constant systemic therapy, during the past 12 months.  Subsequent VA medical records similarly do not document more than intermittent systemic therapy that would warrant a disability rating in excess of 10 percent.  Rather, VA medical records continue to document intermittent therapy, on an as needed basis over five days.  (March 2009 VA Pain Management Note, June 2009 VA Medical Management Note, August 2011 VA ER note).  Indeed, a June 14, 2009 VA medical provider specifically continued the Valtrex as previously prescribed, to be taken for five days as occasion requires for outbreak.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected herpes progenitalis with the established criteria found in the rating schedule.  The Board finds that the Veteran's herpes progenitalis symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned a rating based on percent of the body affected and treatment necessary.  There are no additional symptoms that are not addressed by the rating schedule.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Thus, the Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not raised the issue in regard to his herpes progenitalis and nothing in the record raises such a claim.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for a compensable disability rating prior to October 14, 2008 and a disability rating in excess of 10 percent thereafter for herpes progenitalis are denied.  



ORDER

Prior to October 14, 2008, a compensable disability rating for herpes progenitalis is denied.

From October 14, 2008, a disability rating in excess of 10 percent for herpes progenitalis is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


